Execution Copy FOURTH AMENDMENT TO PURCHASE AGREEMENT THIS FOURTH AMENDMENT TO PURCHASE AGREEMENT (the "Amendment") is made as ofDecember 3, 2008, by and between (i) DTC PARTNERS, LLC, a Virginia limited liability company (“Seller”), and (ii) NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, a District of Columbia cooperative association(“Purchaser”). RECITALS: A.Seller and Purchaser entered into that certain Purchase Agreement dated May 2, 2008 (the “Original Agreement”), as amended by that certain First Amendment to Purchase Agreement dated June 30, 2008, as further amended by that certain Second Amendment to Purchase Agreement dated July 29, 2008, and as further amended by a Third Amendment to Purchase Agreement dated August 25, 2008 (the “Third Amendment”, and collectively, the “Purchase Agreement”), by which Seller agreed to sell and Purchaser agreed to purchase either the Option 1 Parcel (as defined in the Agreement) or the Option 2 Parcel (as defined in the Agreement), constituting a part of approximately 189.51 acres of unimproved land owned by Seller located near the intersection of Route 7 and Route 28 in Loudoun County, Virginia comprising a portion of the "Dulles Town Center Project" and known as Tax Map 80-102A (GPIN No. ###-##-####), all as more particularly described in the Agreement. B.Seller and Purchaser desire to amend the Agreement to reflect their agreement modifying the terms of and the corresponding form of the Repurchase Option Agreement, among other things, as more fully set forth in this Amendment. AGREEMENT: NOW, THEREFORE, in consideration of the mutual rights and obligations hereunder, Seller and Purchaser hereby agree as follows: 1. Purchase Agreement.The parties agree that the Purchase Agreement is in full force and effect, unamended except as expressly set forth in this Amendment.All capitalized terms used in, and not otherwise defined in, this Amendment shall have the meanings given them in the Purchase Agreement. 2. Repurchase Option Agreement.Seller and Purchaser agree that the Repurchase Option Agreement shall be substantially in the form of the Repurchase Option Agreement attached to this Amendment, (the “Repurchase Option Agreement”) and that this form shall supersede the Repurchase Option Agreement attached as Exhibit D to the Original Agreement. 3. Preparation of Building Plans.The timeframes for (i) the preparation of Building Plans in Section 8(f) of the Purchase Agreement; (ii) the filing for the Building Permit in Section 8(h) of the Purchase Agreement and (iii) for the issuance of the Notice to Proceed for the construction of the office building in Section 10(b) are hereby deleted. 4. Construction Covenant.If Seller timely delivers the Second Exercise Notice pursuant to Section 4(a) of the Repurchase Option Agreement and if Purchaser nullifies Seller’s exercise of the Second Option by causing the Construction Condition to be satisfied, as permitted by Section 4(b) of the Repurchase Option Agreement, Purchaser covenants and agrees with Seller that Purchaser shall prosecute to substantial completion (as defined below) the work of constructing the Century Boulevard Extension (as defined in the Purchase Agreement) and constructing an office building containing at least 120,000 square feet of gross floor area on the Property (as defined in the Purchase Agreement) in good faith, with diligence and continuity, subject to delays incurred by Purchaser that have the effect of delaying the performance of the construction work (other than an obligation to pay a sum of money), but only to the extent that such delays are caused by Force Majeure Events.For purposes of this Amendment, the term “Force Majeure Event” means any of the following events, regardless of where they occur or their duration:acts of nature (including hurricanes, typhoons, tornadoes, cyclones, other severe storms, winds, lightning, floods, earthquakes, volcanic eruptions, fires, explosions, disease, or epidemics); fires and explosions caused wholly or in part by human agency; acts of war or armed conflict; riots or other civil commotion; terrorism (including hijacking, sabotage, chemical or biological events, nuclear events, disease-related events, bombing, murder, assault and kidnapping), or the threat thereof; strikes or similar labor disturbances; embargoes or blockades; shortage of critical materials or supplies; action or inaction of governmental authorities which have an impact upon the performance of the construction work (including the revocation or refusal to grant licenses or permits, where such revocation or refusal is not due to Purchaser’s actions or inaction); and any other event beyond Purchaser’s reasonable control, excluding, however, general economic and/or market conditions not caused by any of the events described above.All capitalized terms used in this Section that are not otherwise defined in this Section shall have the meanings assigned to those terms in the Repurchase Option Agreement.Purchaser’s obligations under this Section shall survive the Closing under the Purchase Agreement and the termination of the Repurchase Option Agreement. Substantial completion of the Century Boulevard Extension means the road is open to traffic and any associated landscaping is installed.Substantial completion of the office building means the exterior of the building is completed and all parking areas, travelways and landscaping has been installed, but does not require the completion of interior build-out. 5. Joinder of Mortgagee.Paragraph 4 of the Third Amendment to Purchase Agreement dated August 25, 2008, shall not apply if the Wachovia loan secured by the deed of trust encumbering the Overall Property is paid off and released in connection with the Closing under the Purchase Agreement. 6. Ratification.Except as specifically modified herein, all terms and conditions of the Purchase Agreement are hereby ratified by the parties hereto and shall remain in full force and effect.In the event that any terms of this Amendment shall conflict with the terms of the Purchase Agreement, the terms of this Amendment shall prevail.All references herein to the “Purchase Agreement” shall mean the Purchase Agreement as amended by this Amendment.This Amendment may be executed in counterparts and/or with counterpart signature pages, all of which together shall constitute a single agreement. -2- IN WITNESS WHEREOF, the undersigned parties have executed this Amendment as of the day and year first above stated. SELLER DTC PARTNERS, LLC By: Lerner Enterprises, LLC, its Authorized Member By:/s/ MARK D. LERNER Name: Mark D. Lerner Title:Manager Date of Signing:December 4, 2008 PURCHASER NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION By:/s/ JOHN T. EVANS Name: John T. Evans Title: Senior Vice President Date of Signing:December 3, 2008 -3- EXHIBIT [Form of Repurchase Option Agreement] -4- DTC Draft 12/2/2008(version 4) REPURCHASE OPTION AGREEMENT THIS AGREEMENT is made and entered into as of December , 2008 (the “Effective Date”) between (i) NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION (“CFC”), a District of Columbia cooperative association, and (ii) DTC PARTNERS, LLC (“DTC”), a Virginia limited liability company. R E C I T A L S A.Contemporaneously herewith CFC has purchased from DTC that certain parcel of land (the “CFC Tract”) described in Exhibit A attached hereto, pursuant to a Purchase Agreement dated as of May 2, 2008, as amended, between DTC, as Seller, and CFC, as Purchaser (the “Purchase Agreement”).All capitalized terms used in this Agreement that are not specifically defined in this Agreement have the meanings assigned to those terms in the Purchase Agreement. B.CFC has agreed to grant to DTC an option to purchase the CFC Tract and all improvements and appurtenances thereon but exclusive of movable equipment and fixtures, inventory, signs and other personal property (the “Property”) upon certain conditions. NOW THEREFORE, in consideration of the premises, and good and valuable consideration given and the receipt of which is hereby acknowledged, the parties agree as follows: 1.OPTION EVENT DTC shall have the option (the “First Option”) to purchase the Property for the purchase price provided in
